Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of prior-filed provisional applications 62/802,558 filed on 7 FEB 2019, 62/802,104 filed on 6 FEB 2019, 62/727,465 filed on 5 SEP 2018, 62/726,745 filed on 4 SEP 2018, 62/725,803 filed on 31 AUG 2018, and 62/715,690 filed on 7 AUG 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Claim Status
	Claims 1-36 are pending and subject to Restriction/Election.
Election of Species
This application contains claims directed to the following patentably distinct species:
1. alternative modifications, recited in claim (c.) 7: 
	a) sequences encoding small peptides (specify peptide); 
b) a WPRE sequence; 
c) a nuclear localization signal (NLS)-encoding sequence; 
d) a poly A signal; 
e) one or more mutations in one or more of the zinc finger protein of the zinc finger nuclease; 
f) one or more mutations in a FokI nuclease cleavage domain or cleavage half domain of the zinc finger nuclease; 
g) a promoter sequence that drives expression of the ZFN; 
h) one or more intron sequences; and/or 
i) one or more enhancer sequences.
Applicant must elect a single species from those recited in c. 7, or a single specified combination of elements recited in c. 7
2. alternative ZNF pairs, recited in c. 8 (and c. 1):
a) the left ZFN comprises 71557 and the right ZFN comprises 71728; or
b) the left ZFN comprises SB-A6P-ZL2 and the right ZFN comprises SB-A6P-ZR2; or
c) the left ZFN comprises 47171 and the right ZFN comprises 47898; or
d) the left ZFN comprises SB-A6P-ZLEFT and the right ZFN comprises SB-A6PZRIGHT.
	Applicant must elect a single species of ZFN pair from 2a)-2d) above.
3. alternative method steps, recited in c. 11-17, 28 (29-30), 35, and 36:
a) further comprising measuring IDS activity and/or level … before and after treatment (tx)
	b) further comprising measuring total GAG levels… before and after tx,
	c) further comprising measuring forced vital capacity before and after tx,
	d) further comprising measuring distance walked before and after tx,
	e) further comprising measuring JROM before and after tx,
	f) further comprising measuring spleen and/or liver volume before and after… tx,
g) further comprising measuring one or more neurocognitive abilities before and after tx,
h) wherein the subject is premedicated with a corticosteroid, prior to and/or after tx with the composition,
i) determining the subject's weight rounded to two decimal points before tx; dividing the subject's weight by the vg/mL concentration, thereby determining the dose to be used, or
j) calculating the three product component volumes by multiplying the cohort dose by the patient weight before treatment and then dividing by the VG concentration as follows: obtaining the cohort and patient weight at baseline from the study coordinator; obtaining the VG concentrations from the Clinical Certificates of Analysis; calculating the total volume by adding together the three product component volumes and the NS/PBS volume; calculating the volume of HSA intravenous solution required to achieve a final concentration of 0.25% HAS; and calculating the adjusted NS/PBS volume.

Applicant must elect a single alternate method step (or series as per c. 35 or c. 36) from 3a)-3j) above.
4. alternative functional outcomes/results, recited in c. 18-23:
a) wherein disability progression, organomegaly, hyperactivity, aggressiveness, neurologic deterioration, joint stiffness, skeletal deformities, heart valve thickening, hearing loss, corneal clouding and vision impairment, hernias, and/or upper respiratory infections are suppressed, reduced, delayed or eliminated in the subject after tx,
b) wherein the need for the use of a medical ventilator device in the subject is stabilized, delayed, reduced or prevented after tx,
c) wherein the onset of the subject being wheelchair dependent is delayed, reduced or prevented after tx,
d) wherein the life expectancy of the subject is increased after tx,
e) wherein the additional therapeutic procedure is ERT, wherein ERT is reduced or withdrawn after tx, or
f) wherein the additional therapeutic procedure is a bone marrow transplant.
Applicant must elect a single alternate functional outcome or result from 4a)-4f) above.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species (i.e. different method steps or different functional outcomes), or the species comprise different ZNF or mutations to ZFN. In addition, these species are not obvious variants of each other based on the current record. Each species requires a sequence search or a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). There is a search and/or examination burden for the patentably distinct species as set forth above. Furthermore, a search for each species identified above requires a unique keyword search or sequence search that is divergent and non-coextensive with the search for any other species. A complete search for one species is expected to return a set of art references that 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Atty. Antoinette Konski, Reg # 34,202 at 650-856-3700, on 8 OCT 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                           



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        

/KEVIN K HILL/Primary Examiner, Art Unit 1633